           Case 3:14-cv-00608-JCS Document 875 Filed 02/12/21 Page 1 of 2


 1   PROSKAUER ROSE LLP
     ELISE M. BLOOM (admitted pro hac vice)
 2   ebloom@proskauer.com
     NEIL H. ABRAMSON (admitted pro hac vice)
 3   nabramson@proskauer.com
     ADAM M. LUPION (admitted pro hac vice)
 4   alupion@proskauer.com
     RACHEL PHILION (admitted pro hac vice)
 5   rphilion@proskauer.com
     NOA M. BADDISH (admitted pro hac vice)
 6   nbaddish@proskauer.com
     JOSHUA S. FOX (admitted pro hac vice)
 7   jfox@proskauer.com
     11 Times Square
 8   New York, NY 10036
     Telephone: (212) 969-3000
 9   Facsimile: (212) 969-2900

10   PROSKAUER ROSE LLP
     PHILIPPE A. LEBEL (SBN 274032)
11   plebel@proskauer.com
     2029 Century Park East, 24th Floor
12   Los Angeles, CA 90067-3010
     Telephone: (310) 557-2900
13   Facsimile: (310) 557-2193

14
     Attorneys for Defendants
15

16                              UNITED STATES DISTRICT COURT

17                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

18   AARON SENNE, et al.,                             Case No. 3:14-cv-00608 JCS (consolidated with
                                                      3:14-cv-03289-JCS)
19
                                Plaintiffs,
                                                      Hon. Joseph C. Spero
20
     vs.
21                                                    CLASS ACTION
     OFFICE OF THE COMMISSIONER OF
22   BASEBALL, et al.                                 DEFENDANTS’ STATEMENT OF
                                                      NONOPPOSITION TO PLAINTIFFS’
23                                                    MOTION TO INTERVENE ON BEHALF
                                Defendants.
                                                      OF BARRETT LOUX
24

25

26

27

28

                                                  1
               DEFENDANTS’ STATEMENT OF NONOPPOSITION TO PLAINTIFFS’ MOTION TO INTERVENE
                                     ON BEHALF OF BARRETT LOUX
         Case 3:14-cv-00608-JCS Document 875 Filed 02/12/21 Page 2 of 2



 1         Pursuant to Civil Local Rule 7-3(b), Defendants respectfully submit this Statement of
 2 Nonopposition to Plaintiffs’ Motion to Intervene on Behalf of Barret Loux (the “Proposed

 3 Intervenor”), filed on January 29, 2021 (Dkt. No. 873) (the “Motion to Intervene”).

 4         Prior to filing the Motion to Intervene, the Parties met and conferred, and Defendants agreed
 5 that they would not oppose the Motion to Intervene, provided that Defendants are entitled to depose

 6 the Proposed Intervenor, at a mutually convenient time, for up to three additional hours and to seek

 7 additional written discovery from him. (See Declaration of Garrett Broshuis (Dkt. No. 873-1)

 8 (“Broshuis Decl.”), at ¶ 3.) Defendants’ Statement of Nonopposition is expressly conditioned on the

 9 Parties’ foregoing agreement.

10         Defendants submit herewith a Joint Stipulation and Declaration memorializing the Parties’
11 agreement, and respectfully request that the Court enter the accompanying Proposed Order

12 approving the Joint Stipulation.

13

14

15 DATED: February 12, 2021                             Respectfully submitted,

16                                                       /s/ Elise M. Bloom
                                                        Elise M. Bloom (pro hac vice)
17                                                      Neil H. Abramson (pro hac vice)
                                                        Adam M. Lupion (pro hac vice)
18                                                      Rachel Philion (pro hac vice)
                                                        Noa M. Baddish (pro hac vice)
19                                                      Joshua S. Fox (pro hac vice)
                                                        PROSKAUER ROSE LLP
20                                                      11 Times Square
                                                        New York, NY 10036
21                                                      (212) 969-3000
22
                                                        /s/ Philippe A. Lebel
23                                                      Philippe A. Lebel (Bar No. 274032)
                                                        PROSKAUER ROSE LLP
24                                                      2049 Century Park East, 24th Floor
                                                        Los Angeles, CA 90067
25                                                      (310) 557-2900
26                                                      Attorneys for Defendants
27

28

                                                    2
       DEFENDANTS’ STATEMENT OF NONOPPOSITION TO PLAINTIFF JAKE OPITZ’S MOTION TO WITHDRAW AS A
                     NAMED PLAINTIFF AND TO DISMISS HIS CLAIMS WITHOUT PREJUDICE
